



valeritaslogoa02.jpg [valeritaslogoa02.jpg]
Valeritas Holdings, Inc. 2018 Inducement Plan
Notice of Grant of Stock Option
Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Valeritas Holdings, Inc. (the “Corporation”):
Optionee:
 
Grant Date:
 
Vesting Commencement Date:
 
Exercise Price per share:
$
Number of Option Shares:
 
Expiration Date:
 
Type of Option:
Non-Statutory Stock Option



Exercise Schedule: The Option shall become vested and exercisable for
twenty-five percent (25%) of the Option Shares upon Optionee’s completion of one
(1) year of Service measured from the Vesting Commencement Date and shall become
vested and exercisable for the balance of the Option Shares in a series of
twelve (12) successive equal quarterly installments upon Optionee’s completion
of each additional quarter of Service over the thirty-six (36) month period
measured from the first anniversary of the Vesting Commencement Date. In no
event shall the Option become exercisable for any additional Option Shares after
Optionee’s cessation of Service.
Change in Control. Notwithstanding the vesting and exercise schedule above, if
the Option is assumed, continued or replaced, and does not otherwise terminate,
in connection with a Change in Control, the Option, to the extent not otherwise
fully vested and exercisable, shall automatically accelerate if the Optionee’s
Service is subsequently terminated by reason of an Involuntary Termination
within 12 months following the Change in Control so that the Option shall become
vested and exercisable for all of the Option Shares at the time of the
Involuntary Termination and may be exercised for any or all of those Option
Shares as fully vested shares of Common Stock.
Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Valeritas Holdings, Inc. 2018 Inducement Plan
(the “Plan”). Optionee further agrees to be bound by the terms of the Plan and
the terms of the Option as set forth in the Stock Option Agreement attached
hereto as Exhibit A. Optionee hereby acknowledges receipt of a copy of the Plan
in the form attached hereto as Exhibit B.


Employment at Will.: Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Affiliate employing or
retaining Optionee) or of Optionee, which rights are hereby expressly reserved
by each, to terminate Optionee’s Service at any time for any reason, with or
without cause.


Definitions:. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, in the attached Stock Option Agreement, or in
the Plan.
DATED:                     
VALERITAS HOLDINGS, INC.
______________________________________________
By: John Timberlake, President & Chief Executive Officer


______________________________________________
Optionee Signature
______________________________________________
______________________________________________
Optionee Address


ATTACHMENTS
Exhibit A: Stock Option Agreement
Exhibit B: 2018 Inducement Plan





--------------------------------------------------------------------------------





valeritaslogoa02.jpg [valeritaslogoa02.jpg]
Valeritas Holdings, Inc. 2018 Inducement Plan
Notice of Grant of Stock Option
RECITALS
A.
The Board has adopted the Valeritas Holdings, Inc. 2018 Inducement Plan (the
“Plan”) for the purpose of inducing selected Employees to provide services to
the Corporation (or any Affiliate).

B.
Optionee is to render valuable services to the Corporation (or any Affiliate),
and this Agreement is executed pursuant to, and is intended to carry out the
purposes of, the Plan in connection with the Corporation’s grant of an option to
Optionee.

C.
All capitalized terms in this Agreement, to the extent not defined herein or in
the attached Appendix, shall have the meaning assigned to them in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:
1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice, subject to the terms and conditions of this Agreement and the
Plan. The Option Shares shall be purchasable from time to time during the option
term specified in Paragraph 2 at the Exercise Price.


2. Option Term. This option shall have a maximum term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.


3. Transferability. The transferability of this option shall be governed by the
requirements of Article Two, Section I.F. of the Plan.


4. Dates of Exercise. This option shall become vested and exercisable for the
Option Shares in one or more installments in accordance with the Exercise
Schedule set forth in the Grant Notice. As the option becomes vested and
exercisable for such installments, those installments shall accumulate, and the
option shall remain vested and exercisable for the accumulated installments
until the Expiration Date or sooner termination of the option term under
Paragraph 5 or 6.


5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:


(a) Should Optionee cease to remain in Service for any reason (other than death,
Involuntary Termination, Retirement, Permanent Disability or Misconduct) while
this option is outstanding, then Optionee (or any person or persons to whom this
option is transferred pursuant to a permitted transfer under Paragraph 3) shall
have a period of three (3) months (commencing with the first date following such
cessation of Service) during which to exercise this option, but in no event
shall this option be exercisable at any time after the Expiration Date.


(b) Should Optionee die while this option is outstanding, then this option may
be exercised by (i) the personal representative of Optionee’s estate or (ii) the
person or persons to whom the option is transferred pursuant to Optionee’s will
or the laws of inheritance following Optionee’s death or to whom the option is
transferred during Optionee’s lifetime pursuant to a permitted transfer under
Paragraph 3, as the case may be. However, if Optionee dies while holding this
option and has an effective beneficiary designation in effect for this option at
the time of his or her death, then the designated beneficiary or beneficiaries
shall have the exclusive right to exercise this option following





--------------------------------------------------------------------------------





Optionee’s death. Any such right to exercise this option shall lapse, and this
option shall cease to be outstanding, upon the earlier of (i) the expiration of
the twelve (12)-month period following the date of Optionee’s death or (ii) the
Expiration Date.


(c) Should Optionee cease Service by reason of Involuntary Termination,
Retirement or Permanent Disability while this option is outstanding, then
Optionee (or any person or persons to whom this option is transferred pursuant
to a permitted transfer under Paragraph 3) shall have a period of twelve (12)
months (commencing with the first date following such cessation of Service)
during which to exercise this option. In no event shall this option be
exercisable at any time after the Expiration Date.


(d) During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares for
which this option is, at the time of Optionee’s cessation of Service, vested and
exercisable pursuant to the Exercise Schedule specified in the Grant Notice.
This option shall not vest or become exercisable for any additional Option
Shares, whether pursuant to the normal Exercise Schedule specified in the Grant
Notice, following the Optionee’s cessation of Service, except to the extent (if
any) specifically authorized by the Plan Administrator pursuant to an express
written agreement with the Optionee. Upon the expiration of such limited
exercise period or (if earlier) upon the Expiration Date, this option shall
terminate and cease to be outstanding for any exercisable Option Shares for
which the option has not otherwise been exercised.


(e) Should Optionee’s Service be terminated for Misconduct or should Optionee
otherwise engage in any Misconduct while this option is outstanding, then this
option shall terminate immediately and cease to remain outstanding.


6. Change in Control. Except as may be provided in the Grant Notice, the
provisions of the Plan applicable to a Change in Control shall apply to the
option, and, in the event of a Change in Control, the Board may take such
actions as it deems appropriate pursuant to the Plan.


7. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, merger, reorganization,
consolidation, reclassification or change in par value, or any other unusual or
infrequently occurring event affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, then equitable adjustments
shall be made by the Plan Administrator to (i) the total number and/or class of
securities subject to this option and (ii) the Exercise Price, in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.


8. Manner of Exercising Option.


(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:


(i)
Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the option is exercised, or comply with such other procedures
as the Corporation may establish from time to time.



(ii)
Pay the aggregate Exercise Price for the purchased shares in one or more of the
following forms:



(A)
cash or check made payable to the Corporation;



Should the Common Stock be registered under Section 12 of the 1934 Act at





--------------------------------------------------------------------------------





the time the option is exercised, then the Exercise Price may also be paid as
follows:
(B)
in shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date;



(C)
shares of Common Stock otherwise issuable under the option but withheld by the
Corporation in satisfaction of the exercise price, with such withheld shares to
be valued at Fair Market Value on the Exercise Date, or



(D)
through a special sale and remittance procedure pursuant to which Optionee (or
any other person or persons exercising the option) shall concurrently provide
irrevocable instructions (i) to a brokerage firm (reasonably satisfactory to the
Corporation for purposes of administering such procedure in accordance with the
Corporation’s pre-clearance/pre-notification policies) to effect the immediate
sale of the purchased shares and remit to the Corporation, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased shares plus all applicable
income and employment taxes required to be withheld by the Corporation by reason
of such exercise and (ii) to the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm on such settlement date in
order to complete the sale.



Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.
(iii)
Furnish to the Corporation appropriate documentation that the person or persons
exercising the option (if other than Optionee) have the right to exercise this
option.



(iv)
Execute and deliver to the Corporation such written representations as may be
requested by the Corporation in order for it to comply with the applicable
requirements of applicable securities laws.



(v)
Make appropriate arrangements with the Corporation (or Affiliate employing or
retaining Optionee) for the satisfaction of all applicable income and employment
tax withholding requirements applicable to the option exercise.



(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends
affixed thereto.


(c) In no event may this option be exercised for any fractional shares.


9. Compliance with Laws and Regulations.
(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.


(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or





--------------------------------------------------------------------------------





sale of the Common Stock as to which such approval shall not have been obtained.
The Corporation, however, shall use its best efforts to obtain all such
approvals.


10. Successors and Assigns. Except to the extent otherwise provided in Paragraph
3 or the Plan, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.


11. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.


12. Grant Subject to Plan Provisions. This option is granted pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. The grant and
exercise of this option are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the Plan
Administrator in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
Withholding Taxes, (b) the registration, qualification or listing of the Common
Stock, (c) changes in capitalization of the Corporation and (d) other
requirements of applicable law. The Plan Administrator shall have the authority
to interpret and construe the option pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.


13.     Optionee Undertaking. Optionee hereby agrees to take whatever additional
action and execute whatever additional documents the Corporation may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Optionee or the Option Shares
pursuant to the provisions of this Agreement.


14. Recoupment. This Option shall be subject to any clawback, recoupment or
other similar policy adopted by the Board as in effect from time to time, and
this Option and any cash, shares of common stock or other property or amounts
due, paid or issued to the Optionee shall be subject to the terms of such
policy, as in effect from time to time.









--------------------------------------------------------------------------------





APPENDIX
The following definitions shall be in effect under the Agreement:
A. Agreement shall mean this Stock Option Agreement.
B. Exercise Price shall mean the exercise price per Option Share as specified in
the Grant Notice.
C. Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments over the Optionee’s period of Service.
D. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.
E. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.
F. Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.
G. Involuntary Termination shall mean the termination of the Service of Optionee
which occurs by reason of:
(i)
Optionee’s involuntary dismissal or discharge by the Corporation (or any
Affiliate) for reasons other than Misconduct, or



(ii)
Optionee’s voluntary resignation following (A) a change in his or her position
with the Corporation (or any Affiliate) which materially reduces his or her
duties and responsibilities or the level of management to which he or she
reports, (B) a reduction in his or her level of compensation (including base
salary, fringe benefits and target bonus under any corporate-performance based
bonus or incentive programs) by more than fifteen percent (15%) or (C) a
relocation of such individual’s place of employment by more than fifty (50)
miles, provided and only if such change, reduction or relocation is effected by
the Corporation (or any Affiliate) without Optionee’s consent.



H. Misconduct shall have the meaning assigned to such term or substantially
similar term (e.g. a definition of a termination for “cause”) set forth in any
employment agreement between Optionee and the Corporation. To the extent not
otherwise defined in any employment agreement between Optionee and the
Corporation, the term Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by Optionee, any unauthorized use or disclosure by
Optionee of confidential information or trade secrets of the Corporation (or any
Affiliate), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Corporation (or any Affiliate) in a material
manner. The foregoing definition shall not in any way preclude or restrict the
right of the Corporation (or any Affiliate) to discharge or dismiss Optionee or
any other person in the Service of the Corporation (or any Affiliate) for any
other acts or omissions, but such other acts or omissions shall not be deemed,
for purposes of the Plan or this Agreement, to constitute grounds for
termination for Misconduct.
I. Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Corporation.
J. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.





--------------------------------------------------------------------------------





K. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.





